Filed 4/11/16 P. v. Valenzuela CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX

THE PEOPLE,                                                        2d Crim. Nos. B263815, B263816
                                                               (Super. Ct. Nos. 2012009502, 2013029092)
     Plaintiff and Respondent,                                              (Ventura County)

v.

JOSEPH VALENZUELA,

     Defendant and Appellant.



                   Joseph Valenzuela pled guilty to resisting a peace officer (Pen. Code § 69.);
burglary (§ 459.); three counts of assault with a gun (§ 245, subd. (a) (2).); shooting at an
inhabited dwelling (§ 246.); and street terrorism. (§ 186.22, subd. (a).) Valenzuela also
admitted personal discharge of a firearm during the burglary. (§§ 12022.53, subds. (b) &
(c); 12022.5, subd. (a).)
                   The trial court sentenced Valenzuela to the upper term of six years on the
burglary count, enhanced by 10 years for the gun use allegation; a one year consecutive
sentence on each of the assault counts; a one year eight month consecutive sentence on
the shooting count; and an eight month consecutive sentence on the street gang and
resisting counts for a total of 22 years. The court gave Valenzuela 1040 days of pre-
sentence credits, with conduct credits limited to 15 percent. (§ 2933.1.)
                   Valenzuela appealed alleging the conduct credit limitation as error.
              We appointed counsel to represent Valenzuela in this appeal. After
counsel's examination of the record, he filed an opening brief raising no issues.
              On October 21, 2015, we advised Valenzuela by mail that he had 30 days
within which to personally submit any contentions or issues that he wished to raise on
appeal. We received no reply.
              We have reviewed the entire record and are satisfied that Valenzuela's
attorney has fully complied with his responsibilities and that no arguable issue exists.
(People v. Wende (1979) 25 Cal.3d 436, 441.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.




                                          GILBERT, P. J.


We concur:



              YEGAN, J.



              PERREN, J.
                               Donald D. Coleman, Judge

                            Superior Court County of Ventura

                           ______________________________


            Richard B. Lennon, under appointment by the Court of Appeal, for
Defendant and Appellant.


            No appearance for Plaintiff and Respondent.